Detailed Action

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the communication (s) received 12/14/2020. 
As per the claims filed 4/30/2020:
Claims 1-20 are pending.
Claim(s) 1, 17 is/are independent claim(s).


Information Disclosure Statement

The information disclosure statement (IDS) submitted on 7/1/2020 and 12/14/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Note Regarding Prior Art

Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to 

Note Regarding AIA  Status

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Claim Rejections 35 U.S.C. §103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.





Claim(s) 1-3, 9-11, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knut Anders Hatlen (Partial Update of JSON Values, MYSQL Server Blog, Published: 04/03/2018) (hereinafter: Hatlen) in view of Umesh Kumar Balegar et al. (US PG Pub No. 2017/0141791; Published: 5/18/2017)(hereinafter: Balegar).
Hatlen was cited in the IDS filed 7/01/2020.

Claim 1:
As per independent claim 1, Hatlen discloses a method comprising: receiving a request that specifies a modification of a JavaScript object notation (JSON) document [Page, 1, “how to use it” section. Wherein Hatlen discloses receiving a modification and performing a partial update of JSON values] wherein the modification: adds additional content to the JSON document, and/or replaces an old value in the JSON document with a new value that is not a same size as the old value [Page 1, “how to use it” section. Wherein Hatlen discloses updating JSON 
 recording the modification in a change log[page 1, wherein Hatlen discloses if binary logging is enabled there are options to make the binary log contain only the change parts of the JSON values to further improve performance] applying the change log to the JSON document without entirely rewriting the JSON document [page 1, wherein Hatlen discloses performing only partial updates to the JSON document as opposed to full updates].
Hatlen discloses partially updating a JSON document. However, Hatlen failed to specifically disclose [JSON object] that is stored in a compressed format in persistent storage and [applying the changes to] the compressed format of the JSON document.
Balegar, in the same field of encoding and decoding a JSON document discloses these limitations in that [[0051, 0057, 0058, 0102] Wherein Balegar discloses storing a JSON document in encoded (compressed) format in persistent storage. Data added do JSON document].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Hatlen to store the JSON document in a compressed format and to apply the changes to the compressed format of the JSON document as disclosed by Balegar. The motivation for doing so would have been to use the inherently well-defined structure of the JSON document dictated by a statistical tree representing a JSON Schema, to generate the previously encoded JSON document, 0021.

Claim 2:
As per claim 2, which depends on claim 1, it is rejected under the same rationale as claim 1 above. Additionally, Hatlen and Balegar disclose further comprising applying the modification to a copy of the JSON document that is stored in volatile memory. Balegar, [[0051, 0057, 0058, 0102] wherein the compressed JSON document is considered a compressed copy of the uncompressed document].

Claim 12:
As per claim 12, which depends on claim 1, Hatlen and Balegar disclose wherein said recording the modification in the change log does not comprise appending the JSON document nor the compressed format of the JSON document onto the change log. Hatlen [page 1, Hatlen does not disclose appending the JSON document nor the compressed format of the JSON document to the binary change log].

Claim 13:
As per claim 13, which depends on claim 13, Hatlen and Balegar disclose wherein: the compressed format of the JSON document is stored in a relational table, and/or the request that specifies the modification of the JSON document is a structured query language (SQL) statement. Hatlen [page 1, wherein Hatlen discloses the use of MySQL (a relational database) to store changes to the JSON document].

Claim 17:
	As per independent claim 17, it recites a non-transitory computer-readable media storing instructions that, when executed by one or more processors, cause the processors to execute the method of claim 1, therefore it is rejected under the same rationale as claim 1 above.

Claim 18:
	As per claim 18, it is rejected under the same rationale as claim 2 above.

Claims 3-11, 14-16, 20 are rejected for being dependent on a rejected base claim.

Allowable Subject Matter

Claims 3-11, 14-16, 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOWARD CORTES whose telephone number is (571)270-1383.  The examiner can normally be reached on M-F, 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott T Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOWARD CORTES/           Primary Examiner, Art Unit 2144